Citation Nr: 0822167	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  05-07 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a bilateral eye 
disorder, claimed as glaucoma.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from November 1951 to July 
1972.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2004, RO decision 
which, in part, denied service connection for the 
disabilities now at issue on appeal.  In March 2006, a 
hearing was held at the RO before the undersigned member of 
the Board.  The Board remanded the appeal for additional 
development in July 2007.  

By rating action in May 2008, the RO granted service 
connection for bilateral defective hearing and assigned a 10 
percent evaluation; effective from November 14, 2003, the 
date of receipt of claim.  38 C.F.R. § 3.400(b)(2).  The 
veteran and his representative were notified of this decision 
and did not express dissatisfaction with the rating assigned.  
Accordingly, this issue is no longer in appellate status and 
will not be addressed in this decision.  

The issue of service connection for diabetes mellitus is 
herein REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action is required. 


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran is not shown to have hypertension at present 
which is related to service.  

3.  An eye disorder, including glaucoma was not present in 
service or until many years after service and there is no 
competent evidence of a causal connection between the 
veteran's glaucoma and service or any incident therein.  


CONCLUSIONS OF LAW

1.  The veteran does not have hypertension due to disease or 
injury which was incurred in or aggravated by service nor may 
hypertension be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).  

2.  The veteran does not have an eye disorder, including 
glaucoma due to disease or injury which was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159 (2007); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Since the Board has concluded that the preponderance of the 
evidence is adverse to the veteran's claims of service 
connection for hypertension and an eye disorder, including 
glaucoma, any questions as to the appropriate disability 
ratings or effective dates to be assigned are rendered moot, 
and no further notice is needed.  See Dingess/Hartman, 19 
Vet. App. 473.  

In this case, letters dated in October 2003, and July 2007, 
fully satisfied the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although the later 
correspondence was not sent prior to initial adjudication of 
the veteran's claims, this was not prejudicial to him, since 
he was subsequently provided adequate notice, the claim was 
readjudicated, and a supplemental statement of the case 
(SSOC) was promulgated in April 2008.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
recently held that a statement of the case (SOC) or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

The veteran was notified of the evidence that was needed to 
substantiate his claims; what information and evidence that 
VA will seek to provide and what information and evidence the 
veteran was expected to provide, and that VA would assist him 
in obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims, including any evidence in his possession.  See 
Pelegrini II, supra.  The veteran was notified of his 
responsibility to submit evidence which showed that he had a 
disability at present which had its onset in or was otherwise 
related to service, of what evidence was necessary to 
establish service connection, and why the current evidence 
was insufficient to award the benefits sought.  

The veteran's service medical records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  The veteran testified at a 
hearing before the undersigned member of the Board at the RO 
in March 2006.  Based on a review of the claims file, the 
Board finds that there is no indication in the record that 
any additional evidence relevant to the issues to be decided 
herein is available and not part of the claims file.  See 
Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  Concerning the issues to be 
decided herein, the Board concludes that an examination is 
not needed because there is no persuasive evidence of in-
service disease or injury or a presumptive disease which 
would support incurrence or aggravation and an indication 
that hypertension or an eye disorder is related to service.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection may also be granted for cardiovascular-
renal disease, including hypertension, if manifested to a 
compensable degree within one year of separation from service 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  Evidence which may be 
considered in rebuttal of service incurrence of a disease 
listed in 38 C.F.R. § 3.309 will be any evidence of a nature 
usually accepted as competent to indicate the time of 
existence or inception of disease.  38 C.F.R. § 3.309(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Some disabilities, such as congenital or developmental 
defects and refractive error of the eye, are not deemed 
diseases or injuries for VA purposes.  38 C.F.R. § 3.303(c) 
(2007).  However, under certain circumstances, service 
connection may be granted for such disorders if they are 
shown to have been aggravated during service.  See 38 C.F.R. 
§ 3.303(c); VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-
90 (July 18, 1990).  In a precedent opinion, VA's General 
Counsel indicated that, for service connection purposes, 
there is a distinction under the law between a congenital or 
developmental "disease" and a congenital "defect."  
Congenital diseases may be service connected if the evidence 
as a whole shows aggravation in service within the meaning of 
VA regulations.  A congenital or developmental "defect," on 
the other hand, may not be service connected in its own 
right.  However, service connection may be granted for 
additional disability due to disease or injury superimposed 
upon such defect in service.  VAOPGCPREC 82-90.  Therefore, 
absent superimposed disease or injury, service connection may 
not be allowed for a congenital or developmental defect of 
the eyes, even if visual acuity decreased in service, as this 
is not a disease or injury within the meaning of applicable 
legislation relating to service connection.  Id; Parker v. 
Derwinski, 1 Vet. App. 522 (1991); McNeely v. Principi, 3 
Vet. App. 357, 364 (1992).  

Factual Background & Analysis

In the instant case, the veteran testified at the personal 
hearing before the undersigned member of the Board in March 
2006, that he did not have any signs or symptoms of 
hypertension or any eye problems in service or within one 
year of discharge from service.  The veteran testified that 
he started having eye problems about two years after 
discharge from service, and that he was diagnosed with 
hypertension and started on medication in 1974 or 1975.  

The veteran's service medical records are silent for any 
complaints, treatment, abnormalities, or diagnosis referable 
to hypertension or any eye problems.  The veteran 
specifically denied any history of dizziness or fainting 
spells, eye trouble, pain or pressure in his chest, 
palpitation or pounding heart, or high blood pressure on a 
Report of Medical History for retirement from military 
service in February 1972, and no pertinent abnormalities were 
noted at that time.  On examination, the veteran's eyes, 
heart and vascular systems were normal and all diagnostic 
studies, including a chest x-ray and EKG were negative.  His 
blood pressure was 122/76 sitting, 124/78 standing, and 
126/80 recumbent.  Uncorrected distant and near vision was 
20/20, bilaterally, and intraocular tension was 20.6 in the 
left eye and 17.3 in the right eye.  

Concerning the veteran's testimony that he started having eye 
problems two or three years after service, the evidentiary 
record confirms that he was prescribed glasses for presbyopia 
and hyperopic astigmatism subsequent to service.  However, 
there was no evidence of any additional eye problems, such as 
cataracts or glaucoma until 1994 or later.  Service 
department eye examinations in January 1978, May 1983, and 
August 1992 were essentially normal and showed no evidence of 
any eye problems other than presbyopia.  Fundiscopic 
examinations were within normal limits on all three 
examinations, and intraocular pressure (tonometry) was 17, 
bilaterally on examination in 1983.  On examination in August 
1992, the examiner specifically noted that there was no 
history or evidence of cataracts or glaucoma.  

A service department ophthalmology examination in October 
1994 revealed early cataracts and elevated intraocular 
tension in the left eye.  The specific date of diagnosis of 
glaucoma is not entirely clear, as some outpatient notes 
subsequent to 1994 showed a history of glaucoma, while others 
noted only increased ocular pressure.  The first diagnosis of 
glaucoma was shown on a service department ophthalmology note 
in April 1998.  

At this point, it should be noted that presbyopia and 
hyperopic astigmatism are developmental defects and 
refractive error of the eye, and are not diseases or injuries 
for VA purposes.  38 C.F.R. § 3.303(c) (2007).  Further, the 
veteran does not claim nor do the service medical records 
show that the defects were present in service.  Therefore, 
there is no basis to establish service connection for 
presbyopia or hyperopic astigmatism.  38 C.F.R. § 3.303(c); 
VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 
1990).  

Contrary to the veteran's testimony, the first evidence of 
hypertension was shown on a service department outpatient 
note in September 1990, more than 18 years after discharge 
from service.  At that time, the veteran's blood pressure was 
158/92.  The report indicated that there was no prior history 
of hypertension, cardiovascular disease, or diabetes 
mellitus.  A private medical report in October 1990 indicated 
that the veteran was first found to have hypertension a month 
earlier.  Cardiac catheterization at that time revealed 
severe triple vessel coronary artery disease and the veteran 
underwent by-pass surgery in October 1990.  

While the veteran believes that his hypertension and eye 
problem, including glaucoma are related to service, he has 
not provided any competent evidence to substantiate that 
claim.  As indicated above, the veteran does not claim, nor 
do the service medical records show any signs or symptoms of 
hypertension or any eye disorder, including glaucoma in 
service or until many years after service, nor is there any 
competent evidence that the disabilities are related to 
service.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
veteran is competent to provide evidence of visible symptoms, 
he is not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  

Inasmuch as there is no evidence of hypertension or an eye 
disorder in service or until many years thereafter, and no 
competent medical evidence relating any claimed disability to 
service, the Board finds no basis for a favorable disposition 
of the claims of service connection for hypertension or an 
eye disorder, including glaucoma.  Accordingly, the appeal is 
denied.  


ORDER

Service connection for hypertension is denied.  

Service connection for an eye disorder, including glaucoma is 
denied.  


REMAND

Concerning the claim of service connection for diabetes 
mellitus, the Board notes that the current medical evidence 
of record is somewhat confusing and does not provide a clear 
opinion or diagnosis as to whether the veteran actually has 
diabetes mellitus at present.  

The evidence showed that the veteran had elevated glucose 
levels in November 2000, and that he was started on 
medication at that time.  It is not entirely clear what 
medications the veteran was given or whether they were for 
control of diabetes or to control his elevated laboratory 
findings.  In any event, all subsequent diagnostic studies 
for diabetes since 2000, including as recently as September 
2007, revealed only impaired fasting glucose.  That is, 
laboratory studies for blood sugar logs, while elevated, were 
apparently below the levels required for a confirmed 
diagnosis of diabetes mellitus.  Adding to the confusion was 
the January 2006 VA Agent Orange examination.  Although the 
report included laboratory studies (urinalysis) which were 
negative for glucose and ketones, the assessment included 
diabetes mellitus, adult onset.  The report did not include 
any discussion or analysis as to the basis for the diagnosis.  
Thus, the evidentiary record as currently constituted, does 
not include a clear diagnosis as to whether the veteran has 
diabetes mellitus at present.  

Because this case presents complex medical and unresolved 
factual questions which the Board is precluded from reaching 
its own unsubstantiated medical conclusions, further 
development is required.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated the 
veteran for diabetes or any related 
problems since September 2007.  Based on 
his response, the AMC should attempt to 
obtain copies of all such records from 
the identified sources, including all VA 
medical not already of record, and 
associate them with the claims folder.  
If any records identified by the veteran 
cannot be obtained, he should be so 
informed and it should be documented in 
the claims folder.  

2.  After the above development has been 
completed, the claims file should be 
forwarded to an appropriate VA physician 
specializing in endocrine disorders to 
determine whether the veteran has 
diabetes mellitus at present.  If the 
examiner deems it to be necessary, the 
veteran should undergo a VA examination.  
If the veteran does have a diagnosis of 
diabetes mellitus, the examiner should 
specify whether it is type II.  The 
claims folder and a copy of this remand 
should be made available to the physician 
for review, and a notation to the effect 
that this record review took place should 
be included in the report.  

If the examiner is unable to answer the 
above inquiry, this should be so 
indicated and an explanation included.  A 
complete rationale must be provided for 
all conclusions reached and opinions 
expressed.  

3.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine whether the 
examiner has responded to all questions 
posed.  If not, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2007).  

4.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished an SSOC and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


